Citation Nr: 0509110	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for the residuals of a left 
foot injury.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO denied service connection for the residuals of a left 
foot injury.  In July 2002, the veteran filed a notice of 
disagreement (NOD), and a statement of the case (SOC) was 
issued in December 2002.  The veteran filed a substantive 
appeal in January 2003.  

In January 2004, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of service connection for the 
residuals of a left foot injury (as reflected in a December 
2004 supplemental SOC (SSOC)).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The competent evidence establishes that the veteran 
currently has no disability affecting the left foot, 
including the claimed residuals of a left foot injury during 
service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
left foot injury are not met.                 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the December 2002 SOC, the December 2004 SSOC, the 
RO's letter of March 2002, and the letters sent from the 
Appeals Management Center (AMC) in January 2004, April 2004 
and September 2004, the veteran has been notified of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, the veteran was 
given the opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its March 2002 letter, 
the RO requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records, employment records, or records from other Federal 
agencies, as well as requested that the veteran submit any 
additional evidence in his possession.  In a January 2004 
letter, the AMC requested that the veteran provide 
information to enable it to obtain any outstanding VA or 
private medical records, records from any other Federal, 
state or local government agencies, statements from 
individuals who knew the veteran during the time period in 
which he served, and any records of employment or insurance-
related physical examinations.  In the AMC's April 2004 and 
September 2004 letters, the veteran was again informed of the 
opportunity to submit any additional information in support 
of his claim. Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the December 2002 SOC 
explaining what was needed to substantiate the claim on 
appeal within five months of the veteran's July 2002 NOD of 
the May 2002 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the veteran has been notified of the VCAA duties to notify 
and assist in the RO's letter of March 2002, and the January 
2004, April 2004 and September 2004 letters from the AMC; 
neither in response to those letters, nor at any other point 
during the pendency of this appeal, has the veteran informed 
the RO of the existence of any evidence that has not already 
been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Syracuse VA 
Medical Centers (VAMC), to include pertinent treatment 
records from the Rome Community Based Outpatient Clinic 
(CBOC), (a medical facility affiliated with the Syracuse 
VAMC), dated from December 2000 to December 2001, and from 
June 2002 to December 2003.  The RO has also arranged for the 
veteran to undergo VA examination, a report of which is of 
record, and the veteran has submitted, in support of his 
claim, a copy of a January 1969 Army field medical card, and 
numerous personal statements.  

The Board also points out that, although the RO attempted to 
obtain any outstanding treatment records from the Bay Pines 
VAMC, including during the 1980s (the time period during 
which the veteran has alleged he obtained treatment at this 
facility for a condition affecting his left great toe), this 
facility responded that there was no record of the veteran 
having undergone any treatment at that location.  The veteran 
was notified of that facility's response, and given an 
opportunity to respond (to include by submitting additional 
records); however, he did not respond.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 


II.	Background

A January 1969 Army field medical card reflects that the 
veteran suffered a fracture of the proximal phalanx of the 
left great toe.  

The veteran's service medical records (SMRs) also include a 
February 1969 treatment report referring to the veteran's toe 
injury during the previous month; the physician treating the 
veteran at this time recommended that he remove the cast on 
his foot, but that he continue to wear a boot, while avoiding 
running or prolonged walking.  A subsequent February 1969 
notation reflects that the veteran's toe remained tender, and 
that it was recommended that the veteran continue limiting 
his level of physical activity.  A March 1969 report 
indicates that the veteran still had tenderness in the area 
of the affected toe, but that he was deemed fit to return to 
full physical activity.  The report of the veteran's 
separation examination notes no disability involving his left 
toe, specifically, or either the left or right lower 
extremity.       
 
In his July 2002 NOD with the May 2002 rating decision on 
appeal, the veteran stated that he was experiencing a 
significant reduction in range of motion in his toe, as well 
as pain and discomfort that he treated with over-the-counter 
medications.  

On VA examination in December 2002, the examiner noted, in 
regard to the veteran's medical history, that during service 
the veteran accidentally dropped a portion of a 34-pound 
artillery round onto his left great toe, sustaining a 
fracture of that toe.  It was also noted that no surgery was 
performed during service on the fractured toe, and that the 
veteran was treated conservatively with a short "boot" cast 
for one month.  On physical examination, there was no 
disfigurement, swelling, or deformity of the great toe.  
Range of motion appeared to be normal, with full extension 
and full flexion.  The veteran's only complaint with respect 
to his left great toe, was that he would occasionally have 
some pain in the toe during weather changes and periods of 
dampness.  The examiner indicated that he could not make a 
diagnosis of any arthritis based on the veteran's relatively 
normal physical examination, although he could not rule out 
the possibility that a scheduled x-ray of the foot might 
provide some actual evidence of arthritis.  

A December 2002 report of an x-ray of the left foot 
(conducted within one week of the physical examination noted 
above), the veteran's bone density was normal, and that there 
were no apparent fractures.  There was also no joint 
narrowing, and no periosteal reaction.  A clinical impression 
was noted of a negative x-ray.     

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

In the instant case, the veteran's SMRs reflect a January 
1969 incident in which the veteran fractured his left great 
toe (an injury for which he reportedly underwent an 
approximate two-month period of treatment during service, 
followed by a return to full physical activity).  That 
notwithstanding, the Board finds that the claim on appeal 
must denied because the first essential criterion for a grant 
of service connection--competent evidence of the currently 
claimed disability--has not been met.  

The medical record since the veteran's discharge from service 
more than 30 years ago includes no medical evidence 
establishing a left foot disability.  Outpatient treatment 
reports from both the Syracuse VAMC and Rome CBOC, dated from 
December 2000 up until December 2003, reflect no complaints, 
findings or diagnoses of any left foot disability.  

Moreover, a December 2002 VA examination and an x-ray taken 
that same month effectively ruled out the presence of a 
current left foot disability.  The examiner considered the 
veteran's complaint as to occasional pain in the left great 
toe during weather changes; however, physical examination 
revealed no objective signs of disfigurement, swelling or 
deformity, and range of motion of the left great toe appeared 
to be normal.  Given the veteran's essentially normal 
physical examination, the examiner diagnosed no left foot 
disability; he specifically indicated that he could not 
diagnose arthritis, although he did not rule out the 
possibility that x-rays reveal some arthritis in the foot.  
However, as indicated above, the x-ray taken approximately 
one week later was interpreted as normal, with no findings of 
any fractures, joint narrowing or periosteal reaction.  

Hence, the medical evidence of record essentially establishes 
no current left foot disability, and the veteran has neither 
presented nor alluded to the existence of any contrary, 
current medical evidence that, in fact, establishes that he 
currently suffers from a current left foot disability.

Thus, notwithstanding the veteran's in-service injury, as 
indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence establishes no current disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board also points out that pain, alone, does 
not constitute a disability for service connection purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

While the Board does not doubt the sincerity of the veteran's 
belief that he currently experiences residuals of an in-
service left foot injury, as a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability, or 
the existence of a medical relationship between a current 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for the residuals of a left foot injury must be denied.  As 
the competent evidence establishes no current left foot 
disability-the determinative question in this case-the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for the residuals of a left foot injury is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


